DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on December 28, 2020 has been entered and made of record.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See for example, Paragraph [0009] line 2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Pub. No. 2010/0179874) in view of Tazuke et al. (U.S. Pub. No. 2019/0220900) and Zhang et al. (U.S. Pub. No. 2013/0343615).
As to claim 1, Higgins et al. teaches an artificial intelligence (Al) system for determining to which social group a person belongs (i.e., Paragraph [0058]), said Al system comprising:
a computer system (i.e., “media object capture, processing, and sharing system 100”, Paragraph [0058]); and
a computer program product which, when running on said computer system (i.e., Paragraph [0240]):
retrieves at least one image of said person belonging to a social group (i.e., “Either or both of image/video analyzer 802 and audio analyzer 804 may be present in embodiments. Image/video analyzer 802 is configured to analyze images, including analyzing images to detect representations of persons captured in the images. For example, image/video analyzer 802 may be configured to analyze image files (e.g., .GIF files, .JPG files, etc.)”, Paragraph [0077]);
labels said person in said at least one image, resulting in a labeled person (i.e., “After detecting one or more persons having representations captured in media object 116, human representation detector 704 may be configured to assign identities to each detected person”, Paragraph [0082]); and
Relation determiner 706 may be configured to determine clothing (shirt, pants, shoes, jacket, etc.) worn by first person 1102a in an image”, Paragraph [0093]).
However, Higgins et al. does not explicitly disclose subjects said at least one image part to at least one trained machine learning model defined in said computer program product, said at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group, and determines from said at least one trained machine learning model a social group category to which the labeled person belongs.
Tazuke et al. teaches subjecting at least one image part (i.e., “client terminal 12 performs data processing, such as an extracting a region required for analyzing the appearance attribute from the read image file”, Paragraph [0103]) to at least one trained machine learning model (i.e., Paragraphs [0083]-[0086]) defined in said computer program product (i.e., “appearance attribute analyzing unit 33 analyzes a matching level of the target person in the image file input as the analysis target data with various appearance attributes using the feature value patterns stored in the learning data storage unit 32”, Paragraphs [0104]-[0105]), and
determines from said at least one trained machine learning model a social group category to which the labeled person belongs (i.e., “”analysis result output processing unit 35 outputs or transmits the analysis result to one or more devices to display the analysis result on the one or more devices and/or to store the analysis result in the one or more devices”, Paragraph [0106]; and “appearance attribute includes, for example, girly style, sister gal style, feminine style, beautiful style, street style, career style, young office lady (OL) style, and Mrs. style”, Paragraph [0108]).
The combination of Higgins et al. and Tazuke et al. do not explicitly disclose or teach the at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group.
Zhang et al. teaches a model comprising at least a part that is trained to detect key points on the body of said labeled person (i.e., “computing device 100 may scan the image 108 for a person by face detection and thus once determining there is a person in the image, the clothing region 110 may be located as below the person's face”, Paragraph [0017]); a part that is trained to segment said body in relevant body parts (i.e., “clothing region 110 is the area within the image 108 that includes an area of the outfits worn by one or more person's bodies”, Paragraph [0017]); a part that is trained to detect clothing on said body parts (i.e., “segment module 102 partitions clothing region 110 into the similar piece of clothing to obtain the region of related clothing 112 within the image 108. For example, the region of the related clothing 112 is partitioned from the clothing region 110 and may include the suit jacket, the pants, the collared shirt, and/or the tie”, Paragraph [0019]), and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a detection module 104 detects a feature within the region of related clothing 112. The feature may include an attribute and/or property of the related clothing 112 in the image 108. The feature may include color, texture, sleeves, collar, length, neckline, pattern, buttons, or other type of attributes to identify the style 116 of clothing”, Paragraph [0020]; and “The style 116 of clothing is expression of fashion worn by a person. Embodiments of the style 116 include business, casual, athletic, or other attire describing a type of style 116 of clothing”, Paragraph [0023]).
Higgins et al., Tazuke et al. and Zhang et al. are combinable because they are from the field of digital image processing for feature detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Higgins et al. by incorporating the subjecting of the at least one image part to at least one trained machine learning model defined in said computer program product, the at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of the labeled person; a part that is trained to segment the body in relevant body parts; a part that is trained to detect clothing on the body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to the clothing that correlate to a social group, and determining from the at least one trained machine learning model a social group category to which the labeled person belongs.
The suggestion/motivation for doing so would have been to propose to the analyzed person goods prepared for another social group category, and to improve the shopping experience for challenged individuals.


As to claim 2, Zhang et al. teaches said clothing comprises accessories, at least one of said accessories selected from clothes, shoes, glasses, jewelry, and watches (i.e., “region of the related clothing 112 is partitioned from the clothing region 110 and may include the suit jacket, the pants, the collared shirt, and/or the tie”, Paragraph [0019]).

As to claim 4, Higgins et al. teaches said Al system retrieves at least one image comprising a series of persons (i.e., “the image is analyzed to determine at least one of … a total number of persons in the image”, Paragraph [0088]), and for said series of persons determines said social group category (i.e., “Relation determiner 706 is configured to analyze media object 116 for "relation indicators" which may be used to determine a relationship between persons associated with media object 116”, Paragraph [0087]; and Paragraph [0198]).

As to claim 5, Higgins et al. teaches a statistical analyzer for applying a statistical analysis on said social group categories of said series of persons for determining demographics of said series of persons (i.e., “relation determiner 706 may determine further relation indicators related to demographics, such as determining an age and/or a sex of persons having representations captured in media object 116.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. in view of Tazuke et al. and Zhang et al. as applied to claim 1 above, and further in view of Brown et al. (U.S. Pub. No. 2012/0027304).  The teachings of Higgins et al., Tazuke et al. and Zhang et al. have been discussed above.
As to claim 3, Zhang et al. teaches the model also comprises a part that is trained to determine a head in said relevant body parts (i.e., “operation 408, detects the head of a person identified at operation 404”, Paragraph [0040]).
However, Higgins et al., Tazuke et al. and Zhang et al. do not explicitly disclose detecting at least one selected from makeup, glasses, jewelry, dental brace, and hairstyle of a person.
Brown et al. teaches detecting at least one selected from makeup, glasses, jewelry, dental brace, and hairstyle of a person (i.e., “detecting semantic attributes of objects, such as person 92 (FIG. 1) in video 40 … Region 404 is the middle face region and an attribute of "sunglasses" is identified”, Paragraph [0036]; and “Region 68 is not only identified as the middle face region, it may also provide attributes describing eyes, vision glasses or sunglasses. Region 70 is not only identified as the lower face region, it may also provide attributes for mouth, moustache, or beard”, Paragraph [0042]).
Higgins et al., Tazuke et al., Zhang et al. and Brown et al. are combinable because they are from the field of digital image processing for feature detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Higgins et al., Tazuke et al. and Zhang et al. by incorporating the detection of at least one selected from makeup, glasses, jewelry, dental brace, and hairstyle of a person.

Therefore, it would have been obvious to combine Brown et al. with Higgins et al., Tazuke et al. and Zhang et al. to obtain the invention as specified in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al., Tazuke et al. and Zhang et al. as applied to claim 1 above, and further in view of Wilf et al. (U.S. Pub. No. 2015/0242707).  The teaching of Higgins et al., Tazuke et al. and Zhang et al. have been discussed above.
As to claim 6, Higgins et al., Tazuke et al. and Zhang et al. do not explicitly disclose said Al system determines said social group categories real-time.
Wilf et al. teaches an Al system that determines social group categories real-time (See for example, “machine vision and machine learning techniques to infer personality traits, class membership and personal capabilities traits from face images”, Paragraphs [0094]; and “capturing personality traits from face images in real-time, using images”, Paragraph [0244]).
Higgins et al., Tazuke et al., Zhang et al. and Wilf et al. are combinable because they are from the field of digital image processing for feature detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Higgins et al., Tazuke et al. and Zhang et al. by incorporating the Al system determines social group categories real-time.

Therefore, it would have been obvious to combine Wilf et al. with Higgins et al., Tazuke et al. and Zhang et al. to obtain the invention as specified in claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. Pub. No. 2010/0179874) in view of Wilf et al. (U.S. Pub. No. 2015/0242707), Tazuke et al. (U.S. Pub. No. 2019/0220900) and Zhang et al. (U.S. Pub. No. 2013/0343615).
As to claim 7, Higgins et al. teaches an Al system (i.e., Paragraph [0058]), including:
a computer system (i.e., “media object capture, processing, and sharing system 100”, Paragraph [0058]); and
a computer program product which, when running on said computer system (i.e., Paragraph [0240]):
retrieves at least one image of said person belonging to a social group (i.e., “Either or both of image/video analyzer 802 and audio analyzer 804 may be present in embodiments. Image/video analyzer 802 is configured to analyze images, including analyzing images to detect representations of persons captured in the images. For example, image/video analyzer 802 may be configured to analyze image files (e.g., .GIF files, .JPG files, etc.)”, Paragraph [0077]);
labels said person in said at least one image, resulting in a labeled person (i.e., “After detecting one or more persons having representations captured in media object 116, human representation detector 704 may be configured to assign identities to each detected person”, Paragraph [0082]); and
retrieves at least one image part showing appearance of said labeled person (i.e., “Relation determiner 706 may be configured to determine clothing (shirt, pants, shoes, jacket, etc.) worn by first person 1102a in an image”, Paragraph [0093]).
However, Higgins et al. does not explicitly disclose the AI system operatively connected to a humanoid robot for interacting with human beings, and which is for determining to which social group a person belongs, subjects said at least one image part to at least one trained machine learning model defined in said computer program product, said at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group, and determines from said at least one trained machine learning model a social group category to which the labeled person belongs.
Wilf et al. teaches a robot system (i.e., “a robot may capture images of the human through a connected camera or by other image capturing means”, Paragraph [0233]) comprising: a humanoid robot for interacting with human beings (i.e., “a robot may capture images of the human through a connected camera or by other image capturing means”, Paragraphs [0233] and [0235]-[0241]); and an artificial intelligence (Al) system operatively connected to the humanoid robot, and which is for determining to which social group a person belongs (i.e., “machine vision and machine learning techniques to infer personality traits, class membership and personal capabilities traits from face images, thus enabling rapid, automated, accurate and repeatable analysis of mass volumes of humans”, Paragraph [0094]).
The combination of Higgins et al. and Wilf et al. do not explicitly disclose subjects said at least one image part to at least one trained machine learning model defined in said computer program product, said at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group, and determines from said at least one trained machine learning model a social group category to which the labeled person belongs.
Tazuke et al. teaches subjecting at least one image part (i.e., “client terminal 12 performs data processing, such as an extracting a region required for analyzing the appearance attribute from the read image file”, Paragraph [0103]) to at least one trained machine learning model (i.e., Paragraphs [0083]-[0086]) defined in said computer program product (i.e., “appearance attribute analyzing unit 33 analyzes a matching level of the target person in the image file input as the analysis target data with various appearance attributes using the feature value patterns stored in the learning data storage unit 32”, Paragraphs [0104]-[0105]), and
determines from said at least one trained machine learning model a social group category to which the labeled person belongs (i.e., “”analysis result output processing unit 35 outputs or transmits the analysis result to one or more devices to display the analysis result on the one or more devices and/or to store the analysis result in the one or more devices”, Paragraph [0106]; and “appearance attribute includes, for example, girly style, sister gal style, feminine style, beautiful style, street style, career style, young office lady (OL) style, and Mrs. style”, Paragraph [0108]).
The combination of Higgins et al., Wilf et al. and Tazuke et al. do not explicitly disclose or teach the at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group.
Zhang et al. teaches a model comprising at least a part that is trained to detect key points on the body of said labeled person (i.e., “computing device 100 may scan the image 108 for a person by face detection and thus once determining there is a person in the image, the clothing region 110 may be located as below the person's face”, Paragraph [0017]); a part that is trained to segment said body in relevant body parts (i.e., “clothing region 110 is the area within the image 108 that includes an area of the outfits worn by one or more person's bodies”, Paragraph [0017]); a part that is trained to detect clothing on said body parts (i.e., “segment module 102 partitions clothing region 110 into the similar piece of clothing to obtain the region of related clothing 112 within the image 108. For example, the region of the related clothing 112 is partitioned from the clothing region 110 and may include the suit jacket, the pants, the collared shirt, and/or the tie”, Paragraph [0019]), and at least part that is trained on a test set of detection module 104 detects a feature within the region of related clothing 112. The feature may include an attribute and/or property of the related clothing 112 in the image 108. The feature may include color, texture, sleeves, collar, length, neckline, pattern, buttons, or other type of attributes to identify the style 116 of clothing”, Paragraph [0020]; and “The style 116 of clothing is expression of fashion worn by a person. Embodiments of the style 116 include business, casual, athletic, or other attire describing a type of style 116 of clothing”, Paragraph [0023]).
Higgins et al., Wilf et al., Tazuke et al. and Zhang et al. are combinable because they are from the field of digital image processing for feature detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Higgins et al. by incorporating the AI system is operatively connected to a humanoid robot for interacting with human beings, and which is for determining to which social group a person belongs, subjects said at least one image part to at least one trained machine learning model defined in said computer program product, said at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group, and determines from said at least one trained machine learning model a social group category to which the labeled person belongs.

Therefore, it would have been obvious to combine Wilf et al., Tazuke et al. and Zhang et al. with Higgins et al. to obtain the invention as specified in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tazuke et al. (U.S. Pub. No. 2019/0220900) in view of Higgins et al. (U.S. Pub. No. 2010/0179874) and Zhang et al. (U.S. Pub. No. 2013/0343615).
As to claim 8, Tazuke et al. teaches camera (i.e., “system 1”, Paragraph [0057]), comprising:
an artificial intelligence (Al) system for determining to which social group a person belongs (i.e., Paragraph [0073]), said Al system including: a computer system (i.e., “computer 500”, Paragraph [0064]); and a computer program product which, when running on said computer system (i.e., Paragraph [0067]):
subjecting at least one image part (i.e., “client terminal 12 performs data processing, such as an extracting a region required for analyzing the appearance attribute from the read image file”, Paragraph [0103]) to at least one trained machine learning model (i.e., Paragraphs [0083]-[0086]) defined in said computer program product (i.e., “appearance attribute analyzing unit 33 analyzes a matching level of the target person in the image file input as the analysis target data with various appearance attributes using the feature value patterns stored in the learning data storage unit 32”, Paragraphs [0104]-[0105]), and
determines from said at least one trained machine learning model a social group category to which the labeled person belongs (i.e., “”analysis result output processing unit 35 outputs or transmits the analysis result to one or more devices to display the analysis result on the one or more devices and/or to store the analysis result in the one or more devices”, Paragraph [0106]; and “appearance attribute includes, for example, girly style, sister gal style, feminine style, beautiful style, street style, career style, young office lady (OL) style, and Mrs. style”, Paragraph [0108]).
	However, Tazuke et al. does not explicitly disclose retrieves at least one image of said person belonging to a social group; labels said person in said at least one image, resulting in a labeled person; retrieves at least one image part showing appearance of said labeled person, and said at least one trained machine learning model comprises: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group.
Higgins et al. teaches retrieving at least one image of said person belonging to a social group (i.e., “Either or both of image/video analyzer 802 and audio analyzer 804 may be present in embodiments. Image/video analyzer 802 is configured to analyze images, including analyzing images to detect representations of persons captured in the images. For example, image/video analyzer 802 may be configured to analyze image files (e.g., .GIF files, .JPG files, etc.)”, Paragraph [0077]);
labels said person in said at least one image, resulting in a labeled person (i.e., “After detecting one or more persons having representations captured in media object 116, human representation detector 704 may be configured to assign identities to each detected person”, Paragraph [0082]); and
retrieves at least one image part showing appearance of said labeled person (i.e., “Relation determiner 706 may be configured to determine clothing (shirt, pants, shoes, jacket, etc.) worn by first person 1102a in an image”, Paragraph [0093]).
The combination of Tazuke et al. and Higgins et al. do not explicitly disclose or teach the at least one trained machine learning model comprising: at least a part that is trained to detect key points on the body of said labeled person; a part that is trained to segment said body in relevant body parts; a part that is trained to detect clothing on said body parts, and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group.
Zhang et al. teaches a model comprising at least a part that is trained to detect key points on the body of said labeled person (i.e., “computing device 100 may scan the image 108 for a person by face detection and thus once determining there is a person in the image, the clothing region 110 may be located as below the person's face”, Paragraph [0017]); a part that is trained to segment said body in relevant body parts (i.e., “clothing region 110 is the area within the image 108 that includes an area of the outfits worn by one or more person's bodies”, Paragraph [0017]); a part that is trained to detect clothing on said body parts (i.e., “segment module 102 partitions clothing region 110 into the similar piece of clothing to obtain the region of related clothing 112 within the image 108. For example, the region of the related clothing 112 is partitioned from the clothing region 110 and may include the suit jacket, the pants, the collared shirt, and/or the tie”, Paragraph [0019]), and at least part that is trained on a test set of annotated images which are annotated with respect to said clothing that correlate to a social group (i.e., “detection module 104 detects a feature within the region of related clothing 112. The feature may include an attribute and/or property of the related clothing 112 in the image 108. The feature may include color, texture, sleeves, collar, length, neckline, pattern, buttons, or other type of attributes to identify the style 116 of clothing”, Paragraph [0020]; and “The style 116 of clothing is expression of fashion worn by a person. Embodiments of the style 116 include business, casual, athletic, or other attire describing a type of style 116 of clothing”, Paragraph [0023]).
Tazuke et al., Higgins et al. and Zhang et al. are combinable because they are from the field of digital image processing for feature extraction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tazuke et al. by incorporating the retrieval of at least one image of the person belonging to a social group, labelling the person in the at least one image, resulting in a labeled person, retrieving at least one image part showing appearance of the labeled person, and the at least one trained machine learning model comprises: at least a part that is trained to detect key points on the body of the labeled person; a part that is trained to segment the body in relevant body parts; a part that is trained to detect clothing on the body parts, and at least part 
The suggestion/motivation for doing so would have been to improve the utilization of media objects, and to improve the shopping experience for challenged individuals.
Therefore, it would have been obvious to combine Higgins et al. and Zhang et al. with Tazuke et al. to obtain the invention as specified in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tazuke et al. in view of Higgins et al. and Zhang et al. as applied to claim 8 above, and further in view of Wilf et al. (U.S. Pub. No. 2015/0242707).  The teachings of Tazuke et al., Higgins et al. and Zhang et al. have been discussed above.
As to claim 9, Tazuke et al., Higgins et al. and Zhang et al. do not explicitly disclose a housing to house said Al system.
Wilf et al. teaches a housing to house said AI system (See for example, “robot”, Paragraph [0233]).
Tazuke et al., Higgins et al., Zhang et al. and Wilf et al. are combinable because they are from the field of digital image processing for feature detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Tazuke et al., Higgins et al. and Zhang et al. by incorporating the housing to house the AI system.
The suggestion/motivation for doing so would have been to enable rapid, automated, accurate and repeatable analysis of mass volumes of humans.
.

Response to Arguments
Specification
With respect to the specification, Applicant has amended Paragraphs [0010]. [0011] and [0012] in order to delete embedded hyperlink.  However, Paragraph [0009] line 2, as noted in the objection, still contains an embedded hyperlink.  Therefore, the objection is maintained with respect to Paragraph [0009].

Claim Rejections - 35 USC § 103
With respect to claims 1-9, Applicant’s arguments (Remarks dated December 28, 2020, pp. 8-12) have been fully considered.  However, they are moot in view of the new ground(s) of rejection (Refer to Claim Rejections - 35 USC § 103 Section above).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

4/28/2021